UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUSTIN MARTIN et al.,

                              Plaintiffs,          19cv2281 (JGK)

                    - against -                    ORDER

JOSEPH WAGNER et al.,

                              Defendants.

JOHN G. KOELTL, District Judge:

           For the reasons stated on the record at the hearing on

November 26, 2019, the defendants' counterclaims are dismissed

without prejudice. Any amended pleadings should be filed and

served by December 13, 2019. The Clerk is directed to close

Docket Number 18.

SO ORDERED.

Dated:              New York, New York
                    November 26, 2019

                                            United States District Judge




  USDC SDNY
  DOCUMENT
  ELECTRONICALLY FILED
   DOC#        --~--,cr-oa"""~    ·-
   r'l ff= -F1LED·
    •' \   _.   I     ~~~
                     • ~-•~~ ~--:i--.-
                      . ~:;ri~r
